Order entered July 13, 1967, unanimously modified, on the law and on the facts and in the exercise of discretion, to the extent of vacating defendant’s notice for discovery and inspection and striking from said order so much thereof as denies plaintiff’s motion to strike the defendant’s notice for discovery and inspection and allows discovery and inspection, without prejudice to a motion for examination of plaintiff calling for the production of records, and except as so modified the order appealed from is affirmed, without costs or disbursements. There is no basis for departure from the general rule that examination should precede discovery and inspection which should be limited to specifically identified documents. (See, Bios v. Donovan, 21 A D 2d 409; Mudge v. Hughes Gonstr. Go., 16 A D 2d 106.) Defendant may apply for a discovery and inspection after the completion of pretrial examination if it develops that the books and records produced in connection with such examination are inadequate. (First Nat. Bank of Allentown v. Pan American World Airways, 24 A D 2d 711; Dubow v. Ames Home Pub. Go., 2 A D 2d 675.) Concur — Botein, P. J., Eager, Capozzoli, Tilzer and McGivern, JJ.